Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-5 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus and non-transitory machine- readable storage medium, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 01/12/2022. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 6-11 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-11 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by SHABTAI (US-10905017-B2) hereinafter referred to as SHABTAI.
Regarding Claim 6, SHABTAI teaches a method (abstract, Figure(s) 6/4), comprising:
	-	 building a first layer of a three-dimensional heterogeneous object in a first plurality of passes of an additive manufacturing system (Figure(s) 6/4);
	-	 inserting leads of an electronic device directly into the first layer (leads, Column 1 Line(s) 25-50 and Figure(s) 6/4); and 
	-	fusing the leads of the electronic device to the first layer in a second plurality of passes of the additive manufacturing system (sintering the pattern in the printed circuitboard, Column 8 Line(s) 25-40 Figure(s) 6/4).
 
Regarding Claim 7, SHABTAI teaches the method of Claim 6,
	-	 wherein the additive manufacturing system is a multi-jet fusion additive manufacturing system (inkjet printing, Column 2 Line(s) 40-45).
 
Regarding Claim 8, SHABTAI teaches the method of Claim 6,
	-	 wherein the first layer comprises (Column 18 Line(s) 30-45):
	-	 a conductive region (conductive inks, Column 18 Line(s) 35-45); and 
	-	a non-conductive region (insulating jacket and shielding sleeve, Column 18 Line(s) 50-60; electromagnetically-shielded tracks and/or components printed simultaneously, Column 18 Line(s) 15-20),
	-	 wherein the leads of the electronic device is inserted directly into the conductive region (Column 18 Line(s) 35-60).
 
Regarding Claim 9, SHABTAI teaches the method of Claim 8,
	-	 wherein the fusing comprises (Figure(s) 3):
	-	 dispensing a layer of a fusing agent on the conductive region (silver nanoparticles, Column 10 Line(s) 65 to Column 11 Line(s) 25),
	-	 subsequent to the inserting (conductor, Figure(s) 3); and 
	-	heating the layer of the fusing agent to a temperature that is sufficient to fuse the leads of the electronic device to the conductive region (photo initiator for curing with mild heating, Column 9 Line(s) 30-40).
 
Regarding Claim 10, SHABTAI teaches the method of Claim 9,
	-	 wherein the fusing agent comprises silver nanoparticle ink (conductor being silver nanoparticles, Column 10 Line(s) 65 to Column 11 Line(s) 25 and Figure(s) 3).
 
Regarding Claim 11, SHABTAI teaches the method of Claim 6,
	-	 further comprising:
	-	 building a second layer of the three-dimensional heterogeneous object over the electronic device and the first layer in a second plurality of passes of the additive manufacturing system (Figure(s) 3),
	-	 subsequent to the fusing (Figure(s) 3).	

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHAFFIN (WO-2018022034-A1; OF RECORD) teaches inserting an electronic component (Figure(s) 6). 
STASIAK (US-6864118-B2) teaches inserting an electronic component, fusing the electronic component, multi jet fusion additive manufacturing, a conductive region, a non-conductive region, a fusing agent on the conductive region, heating the fusing agent, silver (Column 3 Line(s) 30-35 and Figure(s) 1-2b).
MARDILOVICH (US-7265063-B2) teaches inserting an electronic component, fusing the electronic component, multi jet fusion additive manufacturing, a conductive region, a non-conductive region, a fusing agent on the conductive region, heating the fusing agent, silver (Column 5 Line(s) 55).
WICKER (US-20130170171-A1) teaches inserting an electronic component, fusing the electronic component, multi jet fusion additive manufacturing, a conductive region, a non-conductive region, a fusing agent on the conductive region, heating the fusing agent, silver (Paragraph(s) 0036).
NG (US-9156999-B2) teaches (Figure(s) 1).
LEWIS (US-20160198576-A1) teaches inserting an electronic component, fusing the electronic component, multi jet fusion additive manufacturing, a conductive region, a non-conductive region, a fusing agent on the conductive region, heating the fusing agent, silver nanoparticle ink (Paragraph(s) 0030 and Figure(s) 12a).
POTTER (US-20170015065-A1) teaches inserting an electronic component, fusing the electronic component, multi jet fusion additive manufacturing, a conductive region, a non-conductive region, a fusing agent on the conductive region, heating the fusing agent, (Figure(s) 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743